DYKMAN, J.
This is an appeal from an order of the special term reversing the taxation of $50 as costs to the defendants, which was al*1146lowed by the clerk. The proceeding was by certiorari, and the only question presented by the appeal now before us is whether, under the order of the general term confirming their proceedings, with costs to be taxed, the defendant could include in its bill of costs the sum of $50. That sum was allowable in the discretion of the court, but, as that discretion was not exercised, the defendant acquired no right to insert the same in his bill of costs. The order should therefore be affirmed, with $10 costs and disbursements.